Title: To George Washington from George Clinton, 17 August 1783
From: Clinton, George
To: Washington, George


                        
                            Newburgh 17th Augt 1783
                        
                        If the Superintendent of Finance will transmit to Governor Clinton (or furnish the Quarter Master General)
                                with his notes payable on sight; for a sum not exceeding £3,000 Currency The Governor will borrow to
                            the ammount for the Purpose of defraying the Contingent Expences of Garrissioning the Western Posts—The Money will be
                            advanced in this Case immediately so as to prevent any Delay that might take Place for want of and the Notes will be paid
                            into the State Treasury and by the Treasurer to the Collector of the Continental Tax so as to prevent the Necessity of
                            redeeming them by an Advance of Cash from the Continental Treasury—This is the only justifiable Method the Governor can
                            devise for assisting the Public on the present Occasion & he conceives it to be unexceptionable
                            As he does not apprehend that this will diminish the Ammount of the Tax which would otherwise be received from the State.
                            For if the Governor should borrow that Sum & pay it into the Treasury in Specie it would most probably in that
                            Case be applied to the Payment of the Contingencies of the State there being many very pressing Demands made payable out
                            of any unappropriated Monies which may come into the Treasury.
                        
                            G.C.
                        
                    